 

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXA$ US DISTRICT COURT
DALLAS DIVISION NORTHERN DISTRICT OF TEXAS
FILED

UNITED STATES OF AMERICA §

§
v. § CASENO.:3:19-CH-037-8| JUL - 2 2019

§
PATRICK DOUGLAS BRYANT (01) § CLERICUS. DISPRICT COURT

by Ae —
Deputy

 

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

PATRICK DOUGLAS BRYANT, by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir.
1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) Two of the
Indictment. After cautioning and examining PATRICK DOUGLAS BRYANT under oath concerning each of the subjects
mentioned in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense(s) charged is
supported by an independent basis in fact containing each of the essential elements of such offense. I therefore recommend
that the plea of guilty be accepted, and that PATRICK DOUGLAS BRYANT be adjudged guilty of Conspiracy to-Posses¢ (/)
with the Intent to Distribute a Controlled Substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) and have sentence
imposed accordingly. After being found guilty of the offense(s) by the district judge,

The defendant is currently in custody and should be ordered to remain in custody.

The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

 

if released.

O The Government does not oppose release.

C) The defendant has been compliant with the current conditions of release.

O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other

person or the community if released and should therefore be released under § 3 142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOO

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the inds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any cron os community if released.

   

Date: 24 day of July, 2019.

 

JONKLED SPATES MAGISTRATE JUDGE

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its service
shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States District
Judge. 28 U.S.C. §636(b)(1)(B).
